DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application claims priority as a continuation to application 16/360,142, filed 1/6/17, which in turn claims priority as a continuation to application 15/400,825, filed 9/15/16.
The first preliminary amendment of 7/1/21 has been entered in full. Claims 1-22 are canceled. New claims 23-31 are added.
The second preliminary amendment of 7/7/21 has also been entered in full. Claim 26 is amended.
Claims 23-31 are pending.

Election/Restrictions
Election(s) of Species
An election of species is required, as follows.
This application contains claims directed to the following patentably distinct species of condition:
Spinal cord injury, obesity without diabetes, diabetes without obesity, diabetes associated with obesity, or Praeder-Willi syndrome. 
Currently, claims 1-25 and 27-31 are generic with respect to these species.
The species are independent or distinct because the species are conditions each having different diagnostic criteria. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).
condition, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species.
Should Applicants traverse on the ground that the species are not patentably distinct, evidence should submitted or identified as of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646